 


109 HR 2530 IH: To ensure that State and local law enforcement agencies execute warrants for the arrest of nonviolent offenders only when children are not present, unless overriding circumstances exist.
U.S. House of Representatives
2005-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2530 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To ensure that State and local law enforcement agencies execute warrants for the arrest of nonviolent offenders only when children are not present, unless overriding circumstances exist. 
 
 
1.Issuance of guidelines 
(a)In generalUpon accepting Federal funds, a State or local law enforcement agency should issue guidelines under which— 
(1)each warrant for the arrest of a nonviolent offender executed by that agency is executed only— 
(A)during a time when, and at a location where, the agency reasonably believes no children are present; or 
(B)in circumstances other than those specified in subparagraph (A), if a court first determines that overriding reasons, in furtherance of the interests of children, exist (such as the interest in apprehending individuals who engage in drug offenses with children or on school grounds); and 
(2)relevant counseling is made available to each child who witnesses the execution of an arrest warrant under circumstances other than those specified in paragraph (1)(A). 
(b)DefinitionIn this section, the term nonviolent offender means a person who has never been convicted of a violent offense, the arrest of whom is sought for a nonviolent offense. 
 
